Citation Nr: 1129966	
Decision Date: 08/12/11    Archive Date: 08/23/11

DOCKET NO.  02-16 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Seattle, Washington


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. L. Tarr, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1965 to September 1968. 

This appeal to the Board of Veterans' Appeals (Board) arose from a May 2001 rating decision in which the RO declined to reopen the Veteran's claim for service connection for PTSD.  In July 2001, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in July 2002, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in August 2002.

In April 2004, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record. 

In March 2005, the Board remanded the claim to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further development.  After accomplishing some of the requested development, the RO continued the denial of the claim (as reflected in an April 2006 supplemental SOC (SSOC)), and returned this matter to the Board for further appellate consideration.

In November 2006, the Board again remanded the matter to the RO, via the AMC, to provide the Veteran with appropriate notice.  After sending a notice letter in November 2006, the AMC continued the denial of the claim (as reflected in a November 2007 SSOC) and again returned the matter to the Board for further appellate consideration.

In July 2008, the Board granted the petition to reopen and remanded the claim for service connection, on the merits, to the RO, via the AMC, for further action, to include additional development of the evidence.  After completing the requested development, the AMC denied the claim (as reflected in a November 2009 SSOC) and returned the matter remaining on appeal to the Board for appellate consideration.

In February 2010, the Board denied the claim for service connection for PTSD and remanded the claim for service connection for psychiatric disability other than PTSD to the RO, via the AMC, for additional development.  The Veteran appealed the February 2010 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In September 2010, the Court granted the Joint Motion for Partial Remand filed by representatives for both parties, vacating the portion of the Board's decision which denied service connection for PTSD, and remanding the claim to the Board for further proceedings consistent with the Joint Motion.  

The Board notes that, while the Veteran previously was represented by Disabled American Veterans, in November 2010, the Veteran granted a power-of-attorney in favor of Attorney Joseph R. Moore with regard to the claims on appeal.  The Veteran's current attorney has submitted written argument on his behalf.  The Board recognizes the change in representation.

In June 2011, the Veteran's attorney submitted additional medical evidence directly to the Board, along with a waiver of initial RO consideration of the evidence.  See 38 C.F.R. §§ 20.800, 20.1304 (2010).  

For the reasons expressed below, the matter on appeal is, again, being remanded to the RO.  VA will notify the Veteran when further action, on his part, is required. 


REMAND

In light of points raised in the Joint Motion for Partial Remand, and review of the claims file, the Board finds that further RO action on the claim for service connection for PTSD is warranted.

A remand by the Board confers upon a veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

As noted in the October 2010 Joint Motion, in a July 2008 Remand, the Board instructed the RO to undertake additional action to attempt to verify the Veteran's alleged stressor(s).  Specifically, the RO was instructed to consider evidence other than the Veteran's service records in establishing whether the Veteran's alleged in-service assault occurred.  However, as explained in more detail below, additional action to attempt to verify the occurrence of the Veteran's alleged in-service assault is required.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).  Service connection may be granted for any disease diagnosed after discharge from service when all evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires a medical diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2010).

The evidence needed to establish the occurrence of a claimed in-service stressor is typically dependent upon whether the Veteran engaged in combat with the enemy, as well as whether the claimed in-service stressor is related to such combat; or, if not, whether there is objective evidence to verify the occurrence of the claimed stressor.  See 38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. App. 389, 395 (1996); see also 38 U.S.C.A. 1154(b) (West 2002).

On July 13, 2010, VA published a final rule that amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the occurrence of the required in-service stressor.  See 75 Fed. Reg. 39843 (July 13, 2010), and 75 Fed. Reg. 41092 (July 15, 2010) (correcting the effective and applicability dates from July 12, 2010 to July 13, 2010).  The revisions apply to, among others, claims appealed before July 13, 2010, but not yet decided by the Board.  These amendments, however, did not alter claims for PTSD based on in-service personal assault, other than redesignating 38 C.F.R. § 3.304(f)(4) to its current location at 3.304(f)(5).  Compare 38 C.F.R. 3.304(f) (2010) with 75 Fed. Reg. 39843 (July 13, 2010).

In this case, the Veteran has alleged several stressors including personal assault.  The Veteran contends that he was harassed, threatened, and physically assaulted by his commanding officer and other members of his unit during service.  The Veteran has asserted that his PTSD is due to his in-service harassment and assault.  As the Veteran has not contended that he engaged in combat with the enemy, and this claimed stressor is not associated with any purported combat, his lay statements, alone, are insufficient to establish the occurrence of his stressor; rather, corroborating evidence is needed to support the claim for service connection.  See 38 C.F.R. § 3.304(f); Cohen, 10 Vet. App. at 147; Moreau, 9 Vet. App. at 395; see also 38 U.S.C.A. § 1154(b).  

The Veteran's service records reflect no reports of harassment or alleged physical assault.  However, cases involving allegations of a personal assault fall within the category of situations in which it is not unusual for there to be an absence of service records documenting the events of which the Veteran complains.  See, e.g., Patton v. West, 12 Vet. App. 272, 281 (1999).  38 C.F.R. § 3.304, as well as VA's Adjudication Procedure Manual, M21-1MR, set forth alternative sources of establishing the occurrence of a stressor involving personal assault.  See 38 C.F.R. § 3.304(f)(5); see also M21-1MR, Part III, Subpart iv, Chapter 4, Section 4, Paragraph 30.

The Veteran's personal file reveals that the Veteran's work performance improved once he was no longer under the supervision of the officer he accused of verbal and physical assault.  Performance reviews conducted in March 1966 and July 1966 note that the Veteran displayed an immature attitude at times and lacked initiative.  An October 1966 performance review noted that the Veteran was assigned to a different section for the past 90 days for observation.  The reporting official noted that the Veteran's attitude had improved greatly and he was cooperative with other personnel.  The Veteran had indicated that he would like to be retrained, and was placed under a new supervisor.  The Board points out that evidence of behavior changes-including, but not limited to, a request for a transfer to another military duty assignment; deterioration in work performance, substance abuse; economic or social behavior changes-following the claimed assault is one type of relevant evidence that may be found in these alternative sources of evidence.  Id.

Additionally, the Board notes that the Veteran's service medical records reflect treatment for a bloody nose in April 1966.  The examiner noted that the Veteran was hit in the nose; however, there are no further details regarding the circumstances of this incident.

The Board points out that 38 C.F.R. § 3.304(f)(5) provides that VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether the evidence indicates that a personal assault occurred.  Given all of the foregoing, the Board finds that such an opinion would be helpful in resolving the claim for service connection for PTSD.  See 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159 (2010); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

Accordingly, the RO should arrange for the Veteran to undergo VA psychiatric examination, by a VA psychiatrist or psychologist (or a psychiatrist or psychologist contracted by VA), at a VA medical facility.  The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, shall result in denial of the reopened claim for service connection.  See 38 C.F.R. § 3.655(b) (2010).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to the scheduled examination, the RO should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

Prior to arranging for the Veteran to undergo examination, the RO should obtain and associate with the claims file all outstanding records of VA treatment for PTSD.  The record reflects that the Veteran has been receiving treatment for PTSD from the American Lake, Washington and Seattle, Washington VA Medical Centers (VAMC).  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO should obtain from the American Lake and Seattle VAMC's any outstanding records of treatment for PTSD following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

Further, to ensure that all due process requirements are met, and that the record before the examiner is complete, the RO should also give the Veteran another opportunity to present information and/or evidence pertinent to the claim on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2010) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).

Thereafter, the RO should obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization following the procedures prescribed in 38 C.F.R. § 3.159 (2010).

The actions identified herein are consistent with the duties to notify and assist imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full VCAA compliance.  Hence, in addition to the actions requested above, the RO should also undertake any other development or notification action deemed warranted by the VCAA prior to adjudicating the claim for service connection for PTSD.  The RO's adjudication of the claim should include consideration of all evidence added to the record since the RO's last adjudication of the claim-to include evidence submitted directly to the Board in June 2011, notwithstanding the waiver of initial RO consideration.

Accordingly, this matter is hereby REMANDED to the RO for the following action:

1.  The RO should obtain from the American Lake and Seattle VAMCs any outstanding records of treatment for PTSD.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.  

2.  The RO should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  
 
The RO should also clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, the RO should arrange for the Veteran to undergo VA psychiatric examination, by a VA psychiatrist or psychologist (or a psychiatrist or psychologist contracted by VA), at a VA medical facility.  The entire claims file, to include a complete copy of the REMAND, must be made available to the psychiatrist or psychologist designated to examine the Veteran, and the report of examination should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

In reviewing the Veteran's claims file, the examiner should identify all records indicating any change in behavior or performance subsequent to the harassment and assault alleged by the Veteran to have occurred during active service and offer an opinion as to the clinical significance, if any, of such evidenced changes.  The examiner should then express an opinion as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the in-service stressful experience described by the Veteran occurred.

If the examiner determines that the claimed in-service assault occurred, then he or she should make a determination as to whether the Veteran currently has PTSD as a result of such stressor  The examiner is instructed that only the specifically corroborated in-service stressful event may be considered for the purpose of determining whether exposure to such an in-service event has resulted in PTSD.  If a diagnosis of PTSD is deemed appropriate, the examiner should also comment upon the link between the current symptomatology and the Veteran's verified stressor.

The examiner should set forth all examination findings, along with complete rationale for the conclusions reached, in a printed (typewritten) report.

In providing the requested opinions, the examiner should specifically consider the service treatment records, the Veteran's personnel file indicating charges of misconduct and drug use, the Veteran's report of medical history at separation (which indicated depression and nervous trouble), and the private and VA treatment records, as well as the Veteran's contentions.

5.  If the Veteran fails to report to the scheduled examination, the RO must obtain and associate with the claims file a copy of any notice(s) of the date and time of the appointment sent to him by the pertinent VA medical facility.

6.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claim on appeal in light of pertinent evidence (to particularly include all that added to the record since the RO's last adjudication of the claim) and legal authority.

8.  If the benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2010).


